Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 07-2536

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                         MANUEL RAMON VARGAS,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]


                                  Before

                        Boudin, Chief Judge,
                       Lynch, Circuit Judge
                 and Stahl, Senior Circuit Judge.



     Mark B. Laroche, by appointment of the court, was on brief for
appellant.
     Robert Clark Corrente, United States Attorney, with whom
Donald C. Lockhart and Zechariah Chafee, Assistant United States
Attorneys, were on brief, for appellee.



                              May 13, 2008
            Per Curiam. Appellant Manuel Ramon Vargas pleaded guilty

to one count of illegal reentry following a prior deportation in

violation of 8 U.S.C. § 1326(a).       The district court sentenced him

to thirty months' imprisonment.        Vargas appeals, contending that

the   underlying   deportation     order    failed   to   comport    with   due

process.

            The elements of illegal reentry are that the defendant

"(1) is an alien, (2) was previously deported, and (3) thereafter

entered,    or   attempted   to    enter,    the   United   States    without

permission."     United States v. Contreras Palacios, 492 F.3d 39, 42

(1st Cir. 2007).       An alien may negate the second element via

collateral attack of the underlying deportation order by satisfying

certain criteria enumerated in 8 U.S.C. § 1326(d).             Here, Vargas

attempted to obtain relief pursuant to § 1326(d) by filing a motion

to dismiss before the district court. See United States v. Vargas,

479 F. Supp. 2d 252 (D.R.I. 2007) (rejecting Vargas's motion to

dismiss).   Now, on appeal, Vargas suggests that the district court

erred by denying his motion to dismiss.

            At the plea hearing, Vargas initially expressed a desire

to continue to pursue on appeal his collateral attack against the

prior deportation order.          The district court, however, plainly

instructed Vargas that, by pleading guilty, he would waive his

right to appeal his conviction for the crime of illegal reentry.

Because Vargas pleaded guilty following the district court's clear


                                     -2-
and unequivocal admonition, his challenge is foreclosed by Tollett

v. Henderson, 411 U.S. 258 (1973).     Under the Tollett doctrine,

subject to narrowly construed exceptions, "a defendant who pleads

guilty unconditionally waives all 'independent claims relating to

the deprivation of constitutional rights that occurred prior to the

entry of the guilty plea.'"    United States v. Gaffney, 469 F.3d

211, 214 (1st Cir. 2006) (quoting Tollett, 411 U.S. at 267).

Vargas does not argue that his plea was involuntary, see United

States v. Gonzalez-Mercado, 402 F.3d 294, 298 (1st Cir. 2005), or

that the court lacked jurisdiction, see United States v. Cordero,

42 F.3d 697, 698-99 (1st Cir. 1994).   Consequently, Vargas may not

now renew his pre-plea collateral attack against the deportation

order upon which the instant conviction is predicated.   See United

States v. Gonzalez, 85 F. App'x 881, 882 (4th Cir. 2004) (per

curiam) (unpublished); United States v. Ortega-Guzman, 76 F. App'x

846, 847-48 (10th Cir. 2003) (unpublished); United States v. Lemus-

Barragan, 5 F. App'x 737, 737-38 (9th Cir. 2001) (per curiam)

(unpublished).

          Affirmed.




                               -3-